department of the treasury internal_revenue_service washington d c a é tax exempt and government entities divisign uil date jul contact person identification_number telephone number t e0 b3 m g m z o o t t n o n t i o w y o h n b o u o b i w d i i m i m i i a i d i n i o o s u o e r u a n l i s o dear sir or madam this is in response to your letter dated date and june11 requesting rulings under sec_4941 of the internal_revenue_code on behalf of the interests identified hereafter x is a non-profit corporation recognized as exempt from federal_income_tax under sec_501 of the code x is classified as a private_foundation x was founded in hh with significant substantially equal contributions from a and his brother b ak c was the sister of a c died in ii by her will and pursuant to court order c created a testamentary_trust identified as y the dispositive terms of y provided for a present beneficial_interest on behalf of two nieces e and f who were both children of a plus a non vested contingent_remainder interest in favor of x the relevant provisions of y for purposes of this ruling are as follows during the lifetime of decedent’s nieces e and f herein sometimes called decedent's nieces or either of them the trustees shall from time to time pay fo or apply for the benefit of either or both of them so much if any of the net_income and principal of the trust estate as the trustees in their sole discretion deem appropriate whether for their support and maintenance or otherwise and with or without taking into consideration any other income or resources which either of them may have but taking into consideration their best interests and weifare including the desirability of augmenting their respective estates and other circumstances and factors which the trustees deem pertinent notwithstanding the foregoing the trustees shall in no event pay any income or principal to or for the benefit of either of decedent's nieces prior to the time when she attains the age of thirty-five years upon the death of either of decedent’s nieces her child or children if any shall be substituted as the beneficiary or beneficiaries in her place and stead and the trustees shal pay or apply for the benefit of such child or children so much if any of the net_income and principal of the trust estate as the trustees in their sole discretion deem appropriate taking into consideration such circumstances and factors as they deem pertinent if either of decedent's nieces should die without leaving any children surviving her then the trustees shall pay to or apply for the benefit of the survivor of decedent’s nieces so much if any of the net_income of the trust estate as they may in their sole discretion deem appropriate in making payments under this paragraph the trustees may pay more to or apply more for one or more of the beneficiaries than for the other or others and may make payments to or the applications of benefits for one or more of them to the exclusion of the other or others and their decision shall not be subject_to question or objection of any person any net_income not distributed shall be accumulated and added to principal following the death of both of decedent's nieces the trustees shall pay to or apply for the benefit of their respective surviving children if any so much if any of the net_income and principal of the trust estate as the trustees in their sole discretion deem appropriate whether for their support or maintenance or otherwise and with or without taking into consideration any other income or resources which any of said beneficiaries may have but taking into consideration their best interests and welfare including the desirability of augmenting their respective estates and other circumstances and factors which the trustees deem pertinent in making such payments the trustees may pay more to or apply more for one or more of them than for the others and may make payments or applications of benefits for one or more of them to the exclusion of the other or others and their decisions shall not be subject_to question or objection by any person any net_income not distributed shall be accumulated and added to principal the payments mentioned in this paragraph shall continue until the youngest of the surviving children of decedent's nieces reaches the age of thirty-five years at which time the trustees shall distribute all of the principal and accumulated income if any of the trust estate to the b32 then living children of decedent's nieces share and share alike and not upon the principle of representation if neither of decedent's nieces leaves any surviving children or if none of their surviving children reaches the age of thirty-five five years then upon the death of both decedent's nieces or upon the death of the last of their surviving children as the case may be the balance of the trust estate shall be distributed to x d was also a sister of a d died in ii by her will and pursuant to court order d created a_trust identified as z the dispositive terms of z very much like those of y provided a present beneficial_interest on behalf of two nieces e and f who were both children of a with a non vested contingent_remainder interest in favor or x the dispositive terms of z are almost identical to that of y set forth in the two preceding paragraphs from jj the trustees of the two trusts began making periodic distributions to e and f until kk the distributions to the two nieces were equal believing the trustees were not distributing sufficient amounts to her pursuant to the terms of the two trusts beginning in kk f began making requests to the trustees for larger distributions from the trusts the trustees acceded to most of her requests not having similar requests from e during that same period the trustees distributed to e sums that were larger than in previous years but not as much as was being distributed to f f continued with demands for greater periodic distributions which led to conflict with the trustees the two trusts were at the time invested predominately in one asset the stock of t this investment policy caused disputes between the two trustees that served both y and z the investment was remarkably successful nevertheless the investment constituting percent of the assets of each of y and z was deemed inappropriate by one of the trustees for lack of diversification the other trustee suggested that the stock of t investment the two nieces especially f wished to retain the investment in the existing concentration and thus sided with one trustee and against the other itself constituted a diversified in ii the two trustees adopted a plan of action to increase the distributions to e and f and to reduce the investment in the stock of t to percent of the totai assets of the two trusts each trustee represented by separate counsel petitioned the appropriate state court having jurisdiction with respect to the two trusts in mm prior to a hearing on the matter f filed a petition with the same court requesting the court to a surcharge the trustees and their attorneys with respect to excessive trustee and attorney fees b to require the trustees to increase the amount of trust distributions to take into account her best interests and welfare including the desirability of augmenting her estate and c to remove both trustees one trustee g was also the chairman of the board_of x and f asserted that he had a conflict of interest thereafter appearances in the case were made by or on behalf of e x anda guardian ad litem representing unborn heirs of e and f respectively and both were childless and both were unmarried the court as part of its orders made a finding of fact that a child born to e was thereafter legally adopted by persons not related to e or f in nn e and f were oo years of age after protracted mediation of the disputes with each party represented by counsel the parties arrived at a settlement with respect to each of the y and z in nn the court having jurisdiction of the case approved the settlements and issued orders to that effect for y and z the terms of the settlement included the following cash distributions to f distributions of t stock to e having a value that tended to equalize the earlier larger distributions to f periodic cash distributions to e and f until y and z terminated payment of trustee and professional fee sec_5 fifty-five percent of the remaining trust assets of y and z to be distributed in equal shares to e and f the remainder of the y and z assets to be distributed to x the child born to e and adopted by third persons is neither a contingent future current beneficiary nor a contingent_remainder beneficiary of y or z and that she has no interest of any type in y or z further conditions of the settlement required approval from the internal_revenue_service and e and f to establish estate plans that would provide funds to benefit any children born to or adopted by either of them the trustees of y and z request the following rulings with respect to g in his capacity of foundation_manager of x the proposed termination of the y and z and distribution of the y and z assets as provided in the settlement agreements does not constitute an act of self-dealing described in sec_4941 of the code with respect to e and f the proposed termination of y and z and distribution of the and z assets as provided in the settlement agreements does not constitute an act of self-dealing described in sec_4941 of the code law and analysis sec_4941 a of the code imposes certain excise_taxes on direct and indirect acts of self-dealing between a disqualified_person and a private_foundation and also imposes a separate excise_tax on the participation by any foundation_manager in an act of self-dealing between a disqualified_person and a private_foundation knowing that it is such an act unless such participation is not willful and is due to reasonable_cause sec_4941 of the code defines the term self-dealing to include the transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code defines a disqualified_person to include a foundation_manager -5- sec_4946 of the code defines a disqualified_person to include a member_of_the_family of a substantial_contributor to the foundation sec_53_4946-1 of the regulations defines member_of_the_family for purposes of sec_4946 of the code to include a lineal descendant e and f nieces of c and d are disqualified persons with respect to x they are the children of a a substantial_contributor to x since e and f are lineal_descendants of a under sec_53_4946-1 of the regulations they would be included as members of the family under sec_4946 of the code gis a foundation_manager of x and is thus a disqualified_person within the meaning of sec_4946 of the code x has a mere unvested contingent future_interest in y and z which could be defeated either by complete distribution by the trustees of all assets of y and z to e and or f or the adoption of a child by e or f the trustees have complete discretion in making distributions to e and or f including the purpose of simply augmenting their estates in the litigation f had also requested the removal of g due to a conflict of interest ina fully litigated action the parties_in_interest agreed to settle the outstanding disputes with the approval and order of the court having jurisdiction all litigated matters were settled the settlement established the respective rights and interests in the parties this was not a friendly action and all sides were represented by competent legal counsel there is no suggestion here of any collusion to benefit any party or side to the action it cannot be said that x had any greater interest than that which it received in the settlement of the dispute since the settlement a product of litigation by its nature defines the rights of the parties accordingly whatever e and f received in the settlement represented their own properties and may not be said to be the income or assets of private_foundation x accordingly there is no basis for finding any self-dealing under sec_4941 d e of the code we hold as follows with respect to g in his capacity as a foundation_manager of x the proposed termination of y and z and distribution of the y and z assets as provided in the settlement agreements does not constitute an act of self-dealing described in section d with respect to each of e and e the proposed termination of y and z and distribution of y and z assets as provided in the settlement agreements does not constitute an act of self- dealing described in sec_4941 d pursuant to a power_of_attorney on file with this office a copy of this ietter is being sent to your authorized representative e this ruling is limited to the applicability of the provisions of section d of the code and does not purport to rule on any facts that were not represented in the ruling_request or any changes of those facts if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the person that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as precedent sincerely engi novell y tie psi he robert c harper jr manager exempt_organizations technical group
